IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41173
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAIME REYNA-SALINAS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-00-CR-201-1
                      --------------------
                           May 2, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jaime Reyna-Salinas appeals his conviction following a bench

trial on two counts of aiding and abetting the transportation of

an unlawful alien within the United States in violation of

8 U.S.C. § 1324(a)(1)(A)(ii), (a)(1)(B)(ii) and 18 U.S.C. § 2.

He argues that the evidence in support of the district court’s

finding of guilt was insufficient.

     The district court’s finding of guilt is supported by

substantial evidence.   United States v. Ceballos-Torres, 218 F.3d

409, 411 & 411 n.3 (5th Cir. 2000)(quotations and citation

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No.     00-41173
                                  -2-

omitted), amended in other part on rehearing, 226 F.3d 651 (5th

Cir. 2000), cert. denied, 121 S. Ct. 839 (2001); see United

States v. Romero-Cruz, 201 F.3d 374, 378 (5th Cir.), cert.

denied, 120 S.Ct. 2017 (2000); see United States v. Sorrells, 145

F.3d 744, 753 (5th Cir. 1998).    The judgment of the district

court therefore is AFFIRMED.